                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



OSCAR SANCHEZ-MARTINEZ,

                            Petitioner,

          v.                                     CASE NO. 18-3195-JWL

N.C. ENGLISH,

                            Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner in federal custody, proceeds pro se.

He alleges the federal Bureau of Prisons (BOP) denied him due process

by failing to provide a certified translator during administrative

disciplinary proceedings and by failing to expunge the disciplinary

incident report against him after his cellmate accepted

responsibility for a disciplinary violation. He seeks the restoration

of Good Conduct Time.

                          Factual Background
      Petitioner is incarcerated at the United States Penitentiary,

Leavenworth, Kansas (USPL), and has been in the custody of the BOP

since February 2012. Prior to the incident involved in this matter,

he had been the subject of five disciplinary actions.

     In May 2015, during plaintiff’s initial classification at USPL,

education and unit team staff interviewed petitioner and found him

to be proficient in English.
     In August 2017, staff conducting a random search of petitioner’s

cell discovered a small blue and white piece of paper on top of a towel.

The paper was confiscated and tested by the Kansas Bureau of
Investigation (KBI) Laboratory, yielding a positive result for

FUB-AMB and MDMB-CHMICA, both synthetic cannabinoids.

     The KBI Forensic Laboratory Report was issued on November 13,

2017, and BOP staff prepared an incident report on November 22, 2017,

charging petitioner with violation of Code 113, which prohibits the

possession of any narcotics, marijuana, drugs, alcohol, intoxicants

or related paraphernalia not prescribed by medical staff. The incident

report identifies the code charge associated with the alleged

violation, the date and time the search was conducted, a description

of the item seized by staff and where it was found, the results

contained in the KBI report, and an explanation by the chief pharmacist

at USPL explaining why the substance seized is considered an

intoxicant.

     The incident report was suspended on November 22, 2017, pending

a referral for prosecution, and was released for administrative

processing on November 27, 2017. Petitioner received the report on

the same day and was advised of his rights during the investigation.

He stated that he understood those rights and chose not to make a
statement. After investigation, staff forwarded the incident report

to the Unit Discipline Committee (UDC) for action.

      On November 28, 2017, petitioner appeared before the UDC and

stated, in English, “no comment” in response to the charges. The UDC

referred the report to the Discipline Hearing Officer (DHO). On the

same day, petitioner received a written explanation of his rights,

which include the right to have a staff representative, the right to

present documentary evidence, and the right to present a statement
or remain silent. Petitioner signed a statement showing that he did

not want to call witnesses or request the assistance of a staff member
during disciplinary proceedings.

     Although petitioner did not request an interpreter, the DHO asked

that his case manager, who speaks Spanish and regularly serves as an

interpreter, be present during the proceedings.

     The hearing was conducted on December 13, 2017. Petitioner gave

a statement denying any knowledge of the contraband and stating that

he had been assigned to the cell for five months and his cellmate had

been assigned to it for three months.

     The DHO considered that statement, the KBI report, staff reports,

and other material and concluded that petitioner had committed the

act charged. She noted that the contraband was found on a towel in

front of the cell door and had tested as an intoxicant. The DHO also

considered relevant petitioner’s failure to provide a defense in the

initial stages of the investigation, stating that this is common in

a scenario where multiple inmates are issued incident reports for the

same misconduct. Because of the danger that a prisoner will be coerced

into accepting responsibility for another’s actions, the DHO

considers evidence that corroborates ownership of the contraband.
     The DHO imposed sanctions of the loss of 41 days of Good Conduct

Time, 90 days loss of e-mail privileges, 90 days loss of phone

privileges, and a fine of $41.00. Petitioner was advised of the

findings and his appeal rights, and the DHO issued a written report

on December 15, 2017. Petitioner received the report on December 20,

2017.

                              Analysis

     A district court may issue a writ of habeas corpus only when the
petitioner is “in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2241(c)(3). A federal
prisoner may proceed under §2241 to present a challenge to the

execution of a sentence. McIntosh v. United States Parole Comm’n, 115

F.3d 809, 811 (10th Cir. 1997)(petition under § 2241 “may challenge

some matters that occur at prison, such as deprivation of good-time

credits and other prison disciplinary matters….”).

     A prisoner’s liberty interest in earned good time credits cannot

be denied without minimal due process protections. Howard v. U.S.

Bureau of Prisons, 487 F.3d 808, 811 (10th Cir. 2007). Administrative

disciplinary proceedings conducted within a prison do not require the

“full panoply of rights” due in criminal proceedings. Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). Instead, in a prison disciplinary

proceeding, due process requires “notice of the charges, an

opportunity to present witnesses and evidence in defense of those

charges, and a written statement by the factfinder of the evidence

relied on and the reasons for the disciplinary action.” Gwinn v.

Awmiller, 354 F.3d 1211, 1219 (10th Cir. 2004). Finally, “there must

be some evidence to support the panel’s decision, and the

decisionmaker must be impartial.” Id. (citation omitted).
     Petitioner does not allege that these safeguards were not

observed. Instead, he asserts that he was denied a certified

Spanish/English translator, and he claims that the respondent erred

in failing to expunge the incident report after his cellmate accepted

responsibility for the violation.

     The Tenth Circuit has not addressed when an interpreter must be

made available in an administrative disciplinary proceeding against

a prisoner. In Tello v. Sanchez, 2016 WL 10588064 (D.N.M. Mar. 8,
2016), the U.S. District Court for the District of New Mexico adopted

the holding of the Eighth Circuit that “[d]ue process rights are not
violated by the failure of the state to appoint an interpreter if the

defendant does not request an interpreter and the state is not

otherwise put on notice of a significant language barrier.” Tello,

2016 WL 10588064 at *6 (quoting Gonzales-Perez v. Harper, 241 F.3d

633, 637 (8th Cir. 2001)).

     Applying that standard to the present matter, the Court finds

that petitioner’s due process rights were adequately protected. Staff

had no notice of any need for an interpreter, as petitioner did not

request an interpreter either prior to or during the proceedings and

prison orientation interviews had shown him to be proficient in

English. In any event, the DHO secured the presence of a person with

the ability to speak Spanish at the disciplinary hearing, which

allowed petitioner the opportunity to seek assistance during those

proceedings. These circumstances do not support petitioner’s claim

that he was denied assistance necessary to an understanding of the

charges or proceedings.

     Finally, petitioner alleges error by the BOP in failing to

expunge the disciplinary finding against him due to the acceptance
by his cellmate of responsibility for the contraband. However, courts

in the Tenth Circuit have sustained disciplinary findings against

prisoners where contraband is discovered in an area accessible to

multiple prisoners. See, e.g., Simon v. Jones, 550 Fed. Appx. 670,

671 (10th Cir. 2014)(“prison officials may show possession

constructively as well as actually, and they may rely on

circumstantial evidence to make their case”) and Howard, 487 F.3d at

812 (agreeing with “[t]he proposition that constructive possession
provides ‘some evidence’ of guilt when contraband is found where only

a few inmates have access”). The decision of the DHO reflected her
expertise, is consistent with holdings accepting constructive

possession to support a disciplinary decision, and is supported by

evidence in the record.

                             Conclusion

     For the reasons set forth, the Court concludes the petitioner

was provided due process during the disciplinary proceedings and the

decision of the DHO is supported by sufficient evidence.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed and all relief is denied.

     IT IS SO ORDERED.

     DATED:   This 26th day of February, 2019, at Kansas City, Kansas.



                               S/ John W. Lungstrum
                               JOHN W. LUNGSTRUM
                               United States District Judge
